Title: To James Madison from David Humphreys, 10 April 1801 (Abstract)
From: Humphreys, David
To: Madison, James


10 April 1801, Madrid. No. 271. Notes that Treaty of Lunéville permits France “to act with its accustomed celerity against Portugal,” but none of the troops supposedly intended for invasion of that country have appeared in Spain. Reports inability to decode message from Mountflorence using key provided by State Department; relays part of letter pertaining to French plans in event exchange of ratifications [of Convention of 1800] is delayed: French government will “postpone all decision respecting our captured vessels, ’till the difference between the two nations be ultimately amicably adjusted.” In postscript of 13 Apr. [misfiled with Humphreys’s no. 272] encloses copy of official announcement that hereditary prince of Parma is made king of Tuscany; reports the “definitive Declaration” of France that Portugal—unless it agrees within eight days to close its ports to the British and admit French or Spanish garrisons—will become a province of Spain.
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC 5 pp. Enclosure 1 p., docketed by Wagner.


